DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, for a intravascular blood pump for percutaneous insertion into a patient blood vessel, comprising a ring seal disposed on the pumping device between the blood flow inlet and the blood flow outlet, the ring seal configured to assume a collapsed configuration and an expanded configuration and configured to contact and seal against an inner wall of the patient’s blood vessel when inserted therein in the expanded configuration so as to separate a proximal area of the patient’s blood vessel from a distal area of the patient’s blood vessel, and a support member disposed inside the ring seal in order to support the ring seal from inside the ring seal, wherein the support member is configured to collapse at least partially when a predetermined pressure difference during operation of the intravascular blood pump between the proximal area of the patient’s blood vessel and the distal area of the patient’s blood vessel acts on the ring seal, wherein the support member withstands a pressure difference during operation of the | intravascular blood pump between the proximal area of the patient’s blood vessel and the distal area of the patient’s blood vessel of up to 100 mmHg before it collapses has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792